Notice of Pre-AIA  or AIA  Status
DETAILED ACTION

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Election/Restrictions

2.	The present applicant is directed to claims of a device and a method of making the device classified in class H01L23/645.

3.	However, it should be noted that if the device of claims 1-19 are directed to the following patentably distinct species:
Species 1 – Figure 1
Species 2 – Figure 2
Species 3 – Figures 3A and 3B
Species 4 – Figure 3C
Species 5 – Figure 4A
Species 6 – Figure 4B
Species 7 – Figures 4C and 4G
Species 8 – Figure 4D
Species 9 – Figures 4E and 4F
Species 10 – Figure 5

Species 1 is drawn to a first embodiment/device comprising a layer stack of a packaging substrate for mounting an integrated circuit and/or a circuit component wherein one of the conductive pillars may be positioned distanced from than the other conductive pillar. The coil is arranged as the solenoid, the coil may comprise a single loop where the first conductive material is coupled to two conductive pillars.
Species 2 is drawn to a second embodiment/device comprising a layer stack of a packaging substrate for mounting an integrated circuit and/or a circuit component wherein circuit components, such as a capacitor, may be mounted on the packaging substrate using one or more solder bumps. The integrated circuit is also mounted on the packaging substrate using solder bumps. The packaging substrate comprises routing traces, and vias; the inductor structure is electrically connected to the integrated circuit and the capacitor by routing traces, vias and solder bumps. The packaging substrate comprises a PCB solder pad to provide an electrical connection between the packaging substrate and the PCB.
Species 3 is drawn to a third embodiment/device comprising an inductor structure for providing an inductance wherein the first conductive material is discontinuous and comprises a plurality of first conductive portions on the first layer, the second conductive material is discontinuous and comprises a plurality of second conductive portions on the second layer and the conductive pillars are arranged to form the coil that is arranged as a solenoid. Each of the first conductive portions is coupled to at least one of the second conductive portions by at least one of the conductive pillars. 
Species 4 is drawn to a fourth embodiment/device comprising an inductor structure for providing an inductance wherein the first conductive material comprising nine conductive portions, and the second conductive material comprising ten conductive portions. Each of the first conductive portions (associated with the first conductive material) is coupled to two conductive pillars and for each first 
Species 5 is drawn to a fifth embodiment/device comprising an inductor structure for providing an inductance wherein the first conductive material, the second conductive material and the conductive pillars are arranged to form the coil that is arranged as a toroid. The toroid formed by the coil has an inner circumference and an outer circumference around a central axis. The inner circumference is closer to the central axis than the outer circumference on a line extending outward from the central axis. The conductive pillars at or near the inner circumference are smaller than the conductive pillars at or near the outer circumference.
Species 6 is drawn to a sixth embodiment/device comprising an inductor structure for providing an inductance wherein the inductor structure comprises more first and second conductive portions and comprises first and second conductive portions of a different shape than those of the previous inductor structure. The conductive pillars at or near the inner circumference are smaller than the conductive pillars at or near the outer circumference.
Species 7 is drawn to a seventh embodiment/device comprising an inductor structure for providing an inductance wherein the first conductive material, the second conductive material and the conductive pillars (wherein pillars appear to be coupled together per region of conductive material) are arranged to form the coil that is arranged as a toroid. Each of the first conductive portions (associated with the first conductive material), there are less conductive pillars at or near the inner circumference used to couple to one second conductive portion (associated with the second conductive material) than at or near the outer circumference used to couple to another second conductive portion. Specifically, there is one conductive pillar at the inner circumference and two conductive pillars at the outer circumference for each first conductive portion in the present embodiment. In the present embodiment all conductive pillars are the same size.
Species 8 is drawn to an eighth embodiment/device comprising an inductor structure for providing an inductance wherein the first conductive material, the second conductive material and the conductive pillars (wherein pillars appear as a single structure per region of conductive material) are arranged to form the coil that is arranged as a toroid.
Species 9 is drawn to a ninth embodiment/device comprising an inductor structure for providing an inductance wherein the first conductive material, the second conductive material and the conductive pillars (wherein pillars appear as a single structure per region of conductive material) are arranged to form the coil that is arranged as a toroid. The inductor structure may be coupled to other components by a support structure.
Species 10 is drawn to a tenth embodiment/device comprising a layer stack of a packaging substrate for mounting an integrated circuit and/or a circuit component wherein the inductor structure comprises two or more coils, each having an inductance and arranged to form a transformer or a coupled inductor. A portion of a toroid transformer wound in a double helix configuration.

5.	Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: 
The species require a different field of search (e.g., searching different classes/subclasses or electronic resources or non-patent language, or deploying different search queries); and/or the prior art applicable to one species would not likely be applicable to another species.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or a grouping of patentably indistinct species to be examined even though the and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
            Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of 

Conclusion

6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Houston whose telephone number is (571)272-2951.  The examiner can normally be reached on Monday - Thursday, 8:00 a.m. - 5:00 p.m. ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen L Parker can be reached on (303) 297-4722.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








				/ISMAIL A MUSE/                                                          Primary Examiner, Art Unit 2819